      Case 4:18-cv-00259-BSM Document 76 Filed 09/27/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

JOHNNY BANKS                                                   PLAINTIFF


VS.                          CASE NO. 2:18CV00259BSM

SHELBY HAWKINS, ET AL.                                         DEFENDANTS
-

             Plaintiff’s Opposition to Defendants’ Motion to Stay
                      the Amended Scheduling Order

       Plaintiff opposes the Motion to Stay the Amended Scheduling Order.

       1. On September 27, 2019, defendants filed Notice of Appeal of the

Court’s Order dated September 25, 2016.

       2. After the defendants filed Notice of Appeal, they filed a Motion to

Stay the Amended Scheduling Order in this court.

       3. The Motion to Stay is inappropriate.

       4. Defendants did not cite any authority for its Motion.

       5. The district’s court’s Order was not immediately appealable

 pursuant to Johnson v. Jones, 515 U.S. 304, 311, 316 (1995); Thomas v.

Talley, 251 F.3d 743, 746 (8th Cir. 2001); Swint v. Chambers Co. Commission,

514 U.S. 35, 42 (1995).

       6. Defendants did not set forth a reason for staying the Order. They

only informed the Court that they had filed a Notice of Interlocutory Appeal.

       7. By first filing Notice of Appeal with the court clerk, the defendants




                                       1
     Case 4:18-cv-00259-BSM Document 76 Filed 09/27/19 Page 2 of 2



may have prejudiced this Court from acting on their Motion to Stay the

amended scheduling order.

      8. There is no automatic entitlement by a defendant to an appeal

where the Court has held that “when the parties dispute the officer’s

reasonableness in using force, qualified immunity for the officer’s use of force

is inappropriate” citing Craighead v. Lee 399 F 3rd 954, 963 (8th Cir. 2005.

      9. Because the defendants cite neither legal authority nor a factual

basis or other good cause or necessity for stay pending appeal in this case,

there is no basis for the district court to grant defendants’ motion for the

requested stay.



                                  Respectfully submitted,

                                  John W. Walker, P.A.
                                  1723 Broadway
                                  Little Rock, Arkansas 72206
                                  501-374-3758
                                  501-374-4187 (facsimile)

                                  /s/ John W. Walker - #64046




                                        2
